Citation Nr: 0836544	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  03-00 118A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

The veteran served on active duty from February 1968 to 
October 1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.

This matter was previously before the Board, and addressed in 
a decision dated in February 2005.  In that decision, the 
Board denied entitlement to an initial evaluation in excess 
of 20 percent for diabetes mellitus.  The veteran appealed 
that decision to the United States Court of Appeals for 
Veterans Claims (Court).  In an Order dated in December 2006, 
the Court vacated the portion of the Board's February 2005 
decision which denied an initial evaluation in excess of 20 
percent for diabetes mellitus, and remanded that issue to the 
Board for action consistent with the Order.  

In May 2007, the Board remanded this issue for additional 
evidentiary development.  It has since been returned to the 
Board for further appellate action.  As will be discussed 
immediately below, a remand for additional development is 
necessary.


REMAND

In the May 2007 remand, the Board instructed that the veteran 
should be afforded a VA examination, and that the examiner 
should specifically indicate whether the veteran's diabetes 
requires regulation of his activities.  This determination 
was in fact the sole reason for the remand from the Court.  
The December 2006 Court Order concluded, "[o]n remand, VA 
must obtain a medical opinion on whether the appellant needs 
or needed to regulate his activities due to his service-
connected diabetes mellitus."  The report of a November 2007 
VA examination is not responsive to this question.  The 
veteran was examined again in January 2008, and the examiner 
reported that the veteran develops pain in both legs after a 
few steps, right greater than left.  Often times he will stop 
walking after about 20 feet.  He can push through this but 
intermittently his calves will "lock up."  The January 2008 
examiner also reported that the veteran gets fatigued about 
twice daily and when this occurs, he will lie down for an 
hour or two.  According to the examiner, the veteran 
attributed his fatigue to his diabetes.  

Although the January 2008 examiner nominally addressed 
regulation of activities, he did not specify whether the 
reported leg pain was attributable to the veteran's diabetes, 
or to his separately rated peripheral neuropathy and 
peripheral vascular disease, or to his non-service connected 
arthritis of the hips.  VA may not separately compensate the 
veteran for the same symptomatology under different 
diagnostic codes.  38 C.F.R. § 4.14 (2007).  

With respect to the reported fatigue, the examiner reported 
that the veteran attributed his fatigue to his diabetes.  
However, the examiner did not state whether he endorsed such 
attribution.  

The Board concludes that the specific information required by 
the Court, and requested by the Board has not been provided.  
The Court has held that RO compliance with a remand is not 
discretionary, and that if the RO fails to comply with the 
terms of a remand, another remand for corrective action is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).  A 
remand for clarification of the examiner's findings is 
therefore in order. 

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should contact the 
veteran and determine whether there is any 
outstanding evidence pertaining to his 
diabetes mellitus during the period of 
this claim.  The RO or the AMC should 
request identifying information and any 
necessary authorization to enable VA to 
obtain such records on the veteran's 
behalf.  

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or the 
AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the outstanding 
evidence.

3.  Then, an addendum opinion should be 
obtained from the physician who conducted 
the January 2008 examination.  The claims 
folder must be made available to and 
reviewed by the examiner.  If the examiner 
is not available, another qualified 
physician should be requested to review 
the file and provide an opinion.  Should 
it be necessary to reexamine the veteran, 
such examination should be scheduled.  

*	The examiner/reviewing physician 
should state whether the need for 
regulation of activities (i.e., leg 
pain) reported in the January 2008 
examination is attributable to the 
veteran's diabetes, or whether it is 
attributable to his peripheral 
neuropathy, peripheral vascular 
disease, or to his non-service-
connected arthritis of the hips.  
*	The examiner should also state an 
opinion as to whether the twice daily 
bouts of fatigue reported by the 
veteran, which necessitate lying down 
for an hour or two, are a result of 
diabetes.  
*	It is important to distinguish in 
both opinions between diabetes and 
the separately service-connected 
peripheral neuropathy and peripheral 
vascular disease, as well as the non-
service-connected arthritis of the 
hips.  Only diabetes is being 
evaluated by the Board.
*	The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal is not granted to 
the veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

